             Case 2:18-cv-00537-JLR Document 259
                                             235 Filed 08/03/20
                                                       07/27/20 Page 1 of 11



 1                                                                      The Honorable James L. Robart

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JOHNNY B. DELASHAW, JR.,                            Case No. 2:18-cv-00537-JLR

10                  Plaintiff,                           STIPULATED MOTION AND
                                                         ORDER RE: LIMITED
11          v.                                           INTERVENTION BY DR. ROD
                                                         OSKOUIAN
12   SEATTLE TIMES COMPANY, and CHARLES
     COBBS,
13                                                       NOTE ON MOTION CALENDAR:
                    Defendants.                          July 27, 2020
14

15          Dr. Rod Oskouian (“Dr. Oskouian”) respectfully requests that this Court allow him to
16   intervene in this action under Fed R. Civ. P. 24 as in interested party solely for the limited
17   purpose of addressing the potential use of materials Dr. Oskouian designated as confidential
18   under the stipulated protective order in this case. Dkt. 45-1; 46. Dr. Cobbs has filed two
19   motions to seal that include materials Dr. Oskouian designated as confidential: (1) Motion to
20   Seal in conjunction with Dr. Cobbs’s Second Motion for Summary Judgment (Dkt. 205); and (2)
21   Motion to Seal in Conjunction with Dr. Cobbs’s Motions in Limine (Dkt. 214). Dr. Oskouian
22   seeks to intervene at this time only to address those motions. Counsel for all parties have
23   conferred and stipulated to Dr. Oskouian’s request for limited intervention. In so stipulating,
24   counsel for the parties here stipulate only to Dr. Oskouian’s request for limited intervention to be
25   heard on Dr. Cobbs’ motion to seal, not to any arguments made about keeping any documents
26   out of the open court file. Dr. Delashaw, Dr. Cobbs, and the Seattle Times expressly state, and


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 1
     (Case No. 2:18-cv-00537-JLR)                                                1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
              Case 2:18-cv-00537-JLR Document 235
                                              259 Filed 07/27/20
                                                        08/03/20 Page 2 of 11



 1   Dr. Oskouian acknowledges, that nothing in this stipulated motion is intended to impact any

 2   arguments the parties might have with respect to Dr. Cobbs’s motion to seal.

 3                                              ARGUMENT

 4   1.     The Fed. R. Civ. P. 24(a) Standard for Intervention.

 5          Under Fed. R. Civ. P. 24(a), the Court “must permit anyone to intervene who claims an

 6   interest relating to the property or transaction that is the subject of the action, and is so situated

 7   that disposing of the action may as a practical matter impair or impede the movant’s ability to

 8   protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

 9   24(a)(2). A motion must be granted if: (1) the application is timely; (2) the applicant has a

10   “significantly protectable” interest relating to the property or transaction that is the subject of the

11   action; (3) the applicant is so situated that the disposition of the action may, as a practical matter,

12   impair or impede the applicant’s ability to protect that interest; and (4) the applicant’s interest is

13   not adequately represented by the existing parties in the lawsuit.            Southwest Center for

14   Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir. 2001). The Court’s evaluation is

15   “guided primarily by practical considerations,” not technical distinctions. Id. Dr. Oskouian

16   asserts that his motion meets each of the four requirements.

17   2.     Dr. Oskouian is entitled to limited intervention to protect his confidentiality interest.

18          a.      Timeliness

19          The Seattle Times subpoenaed Dr. Oskouian to provide deposition testimony.                           Dr.

20   Oskouian was deposed pursuant to that subpoena on June 12, 2020. At the conclusion of that

21   deposition, Dr. Oskouian’s counsel designated the transcript as confidential, as provided under

22   the stipulated protective order. On July 9, 2020, after discussion with defendants’ counsel, Dr.

23   Oskouian confirmed by page and line a more specific list of portions of the transcript to be

24   designated as confidential.

25          The protective order and this Court’s rules require a party filing confidential material to

26   confer with the designating party to determine whether the designating party will withdraw the


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 2
     (Case No. 2:18-cv-00537-JLR)                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
                Case 2:18-cv-00537-JLR Document 259
                                                235 Filed 08/03/20
                                                          07/27/20 Page 3 of 11



 1   confidential designations before filing. Dr. Cobbs’s counsel and Dr. Oskouian’s counsel had

 2   several conversations regarding confidentiality designations, but were unable to resolve their

 3   differences.

 4             Dr. Cobbs then filed on July 13, 2020, his motion to seal in conjunction with his Second

 5   Motion for Summary Judgment. (Dkt. 205). Dr. Oskouian now timely seeks to intervene to

 6   protect his confidentiality interest just two weeks after the motion to seal was filed.

 7             b.     Significant Protectable Interest.

 8             An applicant for intervention has a “significant protectable interest” in an action if (1) it

 9   asserts an interest that is protected under some law, and (2) there is a “relationship” between its

10   legally protected interest and the plaintiff’s claims. Donnelly v. Glickman, 159 F.3d 405, 409

11   (9th Cir. 1998) (citing Northwest forest Resource Council v. Glickman, 82 F.3d 825, 837 (9th

12   Cir. 1996)).      “An applicant generally satisfies the ‘relationship’ requirement only if the

13   resolution of the plaintiff’s claims actually will affect the applicant.” Donnelly, 159 F.3d at 410

14   (citing Montana v. United States Envtl. Protection Agency, 137 F.3d 1135, 1141-42 (9th Cir.

15   1998)).

16             Dr. Oskouian contends that he “asserts an interest that is protected under some law”

17   because he argues that the materials he designated as confidential implicate his constitutionally-

18   protected rights and his due process rights under the stipulated protective order entered under

19   Fed. R. Civ. P. 26.

20             Likewise, Dr. Oskouian contends there is a “relationship” between Dr. Oskouian’s legally

21   protectable confidentiality interest and the claims and defenses in the suit because Dr. Cobbs has

22   relied on material Dr. Oskouian designated as confidential in support of his Second Motion for

23   Summary Judgment. This Court’s LCR 5(g) actually provides that it is incumbent upon the party

24   designating materials as confidential under a stipulated protective order to satisfy this Court’s

25   local rules to confirm that the material should be sealed from the public record. See LCR

26   5(g)(3)(B) (“where parties have entered a . . . stipulated protective order . . . the party who


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 3
     (Case No. 2:18-cv-00537-JLR)                                                   1000 SECOND AVENUE, SUITE 3500
                                                                                    SEATTLE, WA 98104 • (206) 393-5400
              Case 2:18-cv-00537-JLR Document 259
                                              235 Filed 08/03/20
                                                        07/27/20 Page 4 of 11



 1   designated the document confidential must satisfy subpart 3(B) in its response to the motion to

 2   seal or in a stipulated motion.”). Dr. Oskouian therefore respectfully submits that LCR 5(g)

 3   firmly establishes that there is a relationship between Dr. Oskouian’s confidentiality interest and

 4   the claims and defenses at issue here, specifically including Dr. Cobbs’s Second Motion for

 5   Summary Judgment.

 6          c.      Effect of Disposition on Dr. Oskouian’s Ability to Protect His Interest.

 7          Although Dr. Oskouian is not a party here and has no interest in the ultimate outcome of

 8   this lawsuit on its merits, Dr. Cobbs has filed a motion for summary judgment relying, in part, on

 9   materials Dr. Oskouian has designated as confidential. Because those confidential materials are

10   now implicated in potentially public filings, unless Dr. Oskouian intervenes, Dr. Oskouian

11   asserts that the disposition of this case will directly impact his privacy and other interests.

12   Where the Court agrees that a non-party has a “significant protectable interest,” it should have

13   “little difficulty concluding that the disposition of the case may, as a practical matter, affect it.”

14   California ex rel. Lockyer v. U.S., 450 F.3d 436, 442 (2006) (the court found the movant had a

15   “significant protectable interest” and therefore “we have little difficulty concluding that the

16   disposition of this case may, as a practical matter, affect it.”). Given Dr. Oskouian’s asserted

17   significant protectable interest vis-à-vis his privacy and reputational interests, this Court should

18   have no difficulty concluding that the disposition of this case, and particularly the motions to

19   seal, without Dr. Oskouian’s intervention will impact Dr. Oskouian.

20          d.      Dr. Oskouian’s interests are not adequately protected by the existing parties.

21          “In determining adequacy of representation, we consider whether the interest of a

22   present party is such that it will undoubtedly make all the intervenor’s arguments; whether the

23   present party is capable and willing to make such arguments; and whether the intervenor would

24   offer any necessary elements to the proceedings that other parties would neglect.” People of

25   State of California v. Tahoe Reg’l Planning Agency, 792 F.2d 775, 778 (9th Cir. 1986) (internal

26


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 4
     (Case No. 2:18-cv-00537-JLR)                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
             Case 2:18-cv-00537-JLR Document 259
                                             235 Filed 08/03/20
                                                       07/27/20 Page 5 of 11



 1   citations omitted).    “The applicant is required only to make a minimal showing that

 2   representation of its interests may be inadequate.” Id.

 3          None of the actual parties to the lawsuit are situated such that they can adequately

 4   protect Dr. Oskouian’s individual privacy interests. Dr. Oskouian is a non-party, and has no

 5   connection to the litigants here. Dr. Oskouian exercised his individual right under the stipulated

 6   protective order to designate portions of his deposition testimony as confidential. Only Dr.

 7   Oskouian, therefore, is capable of adequately advancing arguments to sufficiently protect his

 8   asserted privacy interest.

 9                                           CONCLUSION

10          For the foregoing reasons, Dr. Oskouian respectfully submits that his motion meets the

11   Fed R. Civ. P. 24(a) standard for intervention, particularly for the limited purposes sought here.

12   Dr. Oskouian therefore respectfully requests that this Court grant its stipulated motion to

13   intervene for the limited purposes of addressing his interest in maintaining the confidentiality of

14   certain documents.

15          Stipulated and agreed to this 27th day of July, 2020.
16
                                                  POLSINELLI PC
17

18                                                By: /s/Jim J. Fredman
                                                  Jim J. Fredman, WSBA# 30110
19                                                1000 Second Ave., Suite 3500
                                                  Seattle, WA 98104
20                                                Tel: (206) 393-5400
21                                                Email: jim.fredman@polsinelli.com

22                                                By: /s/Brian McEvoy
                                                  Brian McEvoy (Pro Hac Vice Pending)
23                                                1201 W. Peachtree Street NW
                                                  Suite 1100
24                                                Atlanta, GA 30309
25                                                Tel: (404) 253-6021
                                                  Email: bmcevoy@polsinelli.com
26
                                                  Attorneys for Nonparty Dr. Oskouian

     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 5
     (Case No. 2:18-cv-00537-JLR)                                               1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
            Case 2:18-cv-00537-JLR Document 259
                                            235 Filed 08/03/20
                                                      07/27/20 Page 6 of 11



 1                                          HARRIGAN LEYH FARMER & THOMSEN LLP

 2                                          /s/ Tyler L. Farmer
                                            Arthur W. Harrigan, Jr., WSBA No. 1751
 3                                          Tyler L. Farmer, WSBA No. 39912
 4                                          Kristin E. Ballinger, WSBA No. 28253
                                            Caitlin B. Pratt, WSBA No. 48422
 5                                          999 Third Avenue, Ste. 4400
                                            Seattle, WA 98104
 6                                          Phone: (206) 625-8600
 7                                          Attorneys for Plaintiff Johnny B. Delashaw, Jr.
 8

 9
                                            LAW OFFICES OF IRWIN H. SCHWARTZ
10
                                            /s/ Irwin H. Schwartz__________________
11                                          Irwin H. Schwartz, WSBA No. 4769
                                            999 Third Avenue, Suite 4400
12                                          Seattle, WA 98104
                                            Telephone: (206) 676-7000
13
                                            Fax: (206) 676-7001
14                                          irwin@ihschwartz.com

15                                          Attorneys for Plaintiff Johnny B. Delashaw, Jr.

16

17                                          SUMMIT LAW GROUP PLLC
18                                          /s/Jessica L. Goldman
19                                          Jessica L. Goldman, WSBA No. 21856
                                            Christopher T. Wion, WSBA No. 33207
20                                          Tanya Nesbitt, WSBA No. pending
                                            315 Fifth Avenue South, Suite 1000
21
                                            Seattle, WA 98104
22                                          Telephone: (206) 676-7000
                                            Fax: (206) 676-7001
23                                          jessicag@summitlaw.com
                                            chrisw@summitlaw.com
24                                          tanyan@summitlaw.com
25
                                            Attorneys for Defendant Seattle Times
26                                          Company


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 6
     (Case No. 2:18-cv-00537-JLR)                                         1000 SECOND AVENUE, SUITE 3500
                                                                          SEATTLE, WA 98104 • (206) 393-5400
            Case 2:18-cv-00537-JLR Document 259
                                            235 Filed 08/03/20
                                                      07/27/20 Page 7 of 11



 1

 2                                            McNAUL EBEL NAWROT & HELGREN PLLC
 3                                            /s/ Malaika M. Eaton
 4                                            Malaika M. Eaton, WSBA No. 32837
                                              Jehiel I. Baer, WSBA No. 46951
 5                                            600 University Street, Suite 2700
                                              Seattle, WA 98101
 6                                            Telephone: (206) 467-1816
                                              meaton@mcnaul.com
 7                                            jbaer@mcnaul.com
 8
                                              Attorneys for Defendant Charles Cobb
 9

10
                                              SOMERVILLE, LLC
11
                                              /s/John Q. Somerville
12                                            John Q. Somerville (admitted pro hac vice)
13                                            300 North Richard Arrington Blvd., Suite 710
                                              Birmingham, AL 35203
14                                            Telephone: (205) 871-2183
                                              jqs@somerville.com
15
                                              Attorneys for Defendant Charles Cobb
16

17
                                             ORDER
18

19         Pursuant to the parties’ stipulated motion, IT IS SO ORDERED.

20

21         DATED this 3rd day of August, 2020.
22

23

24
                                                      A
                                                     __________________________________
                                                     HONORABLE JAMES L. ROBART
                                                     UNITED STATES DISTRICT JUDGE
25

26


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 7
     (Case No. 2:18-cv-00537-JLR)                                          1000 SECOND AVENUE, SUITE 3500
                                                                           SEATTLE, WA 98104 • (206) 393-5400
             Case 2:18-cv-00537-JLR Document 259
                                             235 Filed 08/03/20
                                                       07/27/20 Page 8 of 11



 1   Presented by:

 2   POLSINELLI PC
 3
     By: /s/Jim J. Fredman
 4   Jim J. Fredman, WSBA# 30110
     1000 Second Ave., Suite 3500
 5   Seattle, WA 98104
     Tel: (206) 393-5400
 6   Email: jim.fredman@polsinelli.com
 7
     By: /s/Brian McEvoy
 8   Brian McEvoy (Pro Hac Vice Pending)
     1201 W. Peachtree Street NW, Suite 1100
 9   Atlanta, GA 30309
     Tel: (404) 253-6021
10   Email: bmcevoy@polsinelli.com
11
     Attorneys for Nonparty Dr. Oskouian
12

13   HARRIGAN LEYH FARMER & THOMSEN LLP

14   /s/ Tyler L. Farmer
     Arthur W. Harrigan, Jr., WSBA No. 1751
15   Tyler L. Farmer, WSBA No. 39912
     Kristin E. Ballinger, WSBA No. 28253
16
     Caitlin B. Pratt, WSBA No. 48422
17   999 Third Avenue, Ste. 4400
     Seattle, WA 98104
18   Phone: (206) 625-8600

19   Attorneys for Plaintiff Johnny B. Delashaw, Jr.
20

21
     LAW OFFICES OF IRWIN H. SCHWARTZ
22
     /s/ Irwin H. Schwartz__________________
23   Irwin H. Schwartz, WSBA No. 4769
     999 Third Avenue, Suite 4400
24   Seattle, WA 98104
     Telephone: (206) 676-7000
25   irwin@ihschwartz.com
26
     Attorneys for Plaintiff Johnny B. Delashaw, Jr.

     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 8
     (Case No. 2:18-cv-00537-JLR)                               1000 SECOND AVENUE, SUITE 3500
                                                                SEATTLE, WA 98104 • (206) 393-5400
             Case 2:18-cv-00537-JLR Document 259
                                             235 Filed 08/03/20
                                                       07/27/20 Page 9 of 11



 1

 2   SUMMIT LAW GROUP PLLC
 3   /s/Jessica L. Goldman
 4   Jessica L. Goldman, WSBA No. 21856
     Christopher T. Wion, WSBA No. 33207
 5   Tanya Nesbitt, WSBA No. pending
     315 Fifth Avenue South, Suite 1000 Seattle, WA 98104
 6   Telephone: (206) 676-7000
 7   jessicag@summitlaw.com
     chrisw@summitlaw.com
 8   tanyan@summitlaw.com

 9   Attorneys for Defendant Seattle Times Company
10

11
     McNAUL EBEL NAWROT & HELGREN PLLC
12
     /s/ Malaika M. Eaton
13   Malaika M. Eaton, WSBA No. 32837
     Jehiel I. Baer, WSBA No. 46951
14   600 University Street, Suite 2700
15   Seattle, WA 98101
     Telephone: (206) 467-1816
16   meaton@mcnaul.com
     jbaer@mcnaul.com
17
     Attorneys for Defendant Charles Cobb
18
     SOMERVILLE, LLC
19

20   /s/John Q. Somerville
     John Q. Somerville (admitted pro hac vice)
21   300 North Richard Arrington Blvd., Suite 710
     Birmingham, AL 35203
22   Telephone: (205) 871-2183
     jqs@somerville.com
23
     Attorneys for Defendant Charles Cobb
24

25

26


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 9
     (Case No. 2:18-cv-00537-JLR)                               1000 SECOND AVENUE, SUITE 3500
                                                                SEATTLE, WA 98104 • (206) 393-5400
            Case 2:18-cv-00537-JLR Document 259
                                            235 Filed 08/03/20
                                                      07/27/20 Page 10 of 11



 1                                   CERTIFICATE OF SERVICE

 2
            I hereby certify that on July 27, 2020, I caused the foregoing document to be served on
 3
     the counsel listed below via the CM/ECF system:
 4

 5    Attorneys for Plaintiff

 6    Arthur W. Harrigan, Jr.                                    arthurh@harriganleyh.com
      Tyler L. Farmer                                            tylerf@harriganleyh.com
 7    Kristin E. Ballinger                                       kristinb@harriganleyh.com
      John C. Burzynski                                          caitlinp@harriganleyh.com
 8
      HARRIGAN LEYH FARMER & THOMSEN LLP                         kelliem@harriganleyh.com
 9    999 Third Ave., Ste. 4400                                  florinef@harriganleyh.com
      Seattle, WA 98104
10
      Attorneys for Plaintiff
11

12    Irwin H. Schwartz                                          irwin@ihschwartz.com
      LAW OFFICES OF IRWIN H. SCHWARTZ
13    999 Third Ave., Ste. 4400
      Seattle, WA 98104
14
      Attorneys for Defendant Charles Cobbs
15

16    Malaika M. Eaton                                           meaton@mcnaul.com
      Jehiel I. Baer                                             jbaer@mcnaul.com
17    MCNAUL EBEL NAWROT & HELGREN PLLC                          sredfield@mcnaul.com
      600 University St., Ste. 2700                              rlindsey@mcnaul.com
18    Seattle, WA 98101
19
      Attorneys for Defendant Charles Cobbs
20
      John Q. Somerville                                         JQS@Somervillellc.com
21    SOMERVILLE, LLC                                            barbara@somervillellc.com
      300 Richard Arrington Jr. Blvd. N., Ste. 710
22    Birmingham, AL 35203
23
      Attorneys for Defendant Seattle Times Company
24
      Jessica L. Goldman                                         jessicag@summitlaw.com
25    Christopher T. Wion                                        chrisw@summitlaw.com
      Tanya Nesbit                                               tanuan@summitlaw.com
26    SUMMIT LAW GROUP, PLLC

     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 10
     (Case No. 2:18-cv-00537-JLR)                                           1000 SECOND AVENUE, SUITE 3500
                                                                            SEATTLE, WA 98104 • (206) 393-5400
             Case 2:18-cv-00537-JLR Document 259
                                             235 Filed 08/03/20
                                                       07/27/20 Page 11 of 11



 1    315 Fifth Avenue South, Suite 1000
      Seattle, WA 98104-2682
 2
            I certify under penalty of perjury under the laws of the State of Washington that the
 3
     foregoing is true and correct.
 4
            DATED this 27th day of July, 2020, at Seattle.
 5
                                                        /s/Jeni Bonanno
 6                                                      Jeni Bonanno, Legal Assistant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER
     RE: LIMITED INTERVENTION BY DR. ROD OSKOUIAN – 11
     (Case No. 2:18-cv-00537-JLR)                                            1000 SECOND AVENUE, SUITE 3500
                                                                             SEATTLE, WA 98104 • (206) 393-5400
